COURT OF APPEALS OF VIRGINIA


Present: Judges McClanahan, Haley and Senior Judge Willis


JOEL LANNIGAN
                                          MEMORANDUM OPINION *
v.   Record No. 2503-10-1                     PER CURIAM
                                              JULY 12, 2011
VIRGINIA BEACH DEPARTMENT OF HUMAN SERVICES


                FROM THE CIRCUIT COURT OF THE CITY OF VIRGINIA BEACH
                                A. Bonwill Shockley, Judge

                  (Lisa A. Broccoletti, on brief), for appellant. Appellant submitting
                  on brief.

                  (Mark D. Stiles, City Attorney; Christopher S. Boynton, Deputy City
                  Attorney; Elena E. Ilardi, Assistant City Attorney; Richard E.
                  Garriott, Jr., Guardian ad litem for the minor child, on brief), for
                  appellee. Appellee and guardian ad litem submitting on brief.


        Joel Lannigan (father) appeals an order terminating his parental rights to his daughter.

Father argues that the trial court erred in terminating his parental rights to his daughter under Code

§ 16.1-283(C)(1) and (C)(2) because father was never offered any reasonable and appropriate

services to strengthen the parent-child relationship and to remedy substantially the conditions which

led to or required the continuation of the child’s foster care placement. Upon reviewing the record

and briefs of the parties, we affirm the decision of the trial court.

                                           BACKGROUND

        We view the evidence in the light most favorable to the prevailing party below and grant

to it all reasonable inferences fairly deducible therefrom. See Logan v. Fairfax Cnty. Dep’t of

Human Dev., 13 Va. App. 123, 128, 409 S.E.2d 460, 462 (1991).


        *
            Pursuant to Code § 17.1-413, this opinion is not designated for publication.
       On October 10, 2008, the Virginia Beach Department of Human Services (the

Department) took emergency custody of the child and her three younger brothers, all of whom

were residing with the child’s mother and stepfather. 1 The children were removed due to the

living conditions of the home. At the time of the removal, father did not reside in the home, but

was living in Maryland with another family. 2

       In late October 2008, father contacted the Department to obtain the children’s social

security numbers, so that he could petition for custody. The Department sought a home study

pursuant to the Interstate Compact for the Placement of Children (ICPC). A social worker from

the Baltimore City Department of Social Services in Maryland contacted father about the home

study. Father informed the social worker that he moved and was renting a room, so he did not

have space to accommodate the children. He also told the social worker that he was “looking for

assistance from emergency housing,” but that he was “not in any position to be studied as a

placement resource for the children.” 3 Accordingly, the Baltimore City Department of Social

Services disapproved the placement with father in April 2009.

       The child remained in foster care for approximately two years prior to the trial court

terminating father’s parental rights. During that time period, father visited the child only twice,

despite being in Virginia at least five times for hearings. He did not send the child any

correspondence, cards, or gifts.

       After hearing all of the testimony and evidence, the trial court terminated father’s

parental rights based on Code § 16.1-283(C)(1) and (C)(2). This appeal followed.


       1
           The child’s three younger brothers are not the subjects of this appeal.
       2
           Father did not have his own residence in Maryland.
       3
          Father testified that he placed his name on the Section 8 housing list, but that it would
be five to seven years before housing would be available.

                                                 -2-
                                            ANALYSIS

       Father argues that the evidence was insufficient to terminate his parental rights under

Code § 16.1-283(C)(1) and (C)(2) because the Department did not offer him reasonable and

appropriate services to strengthen the parent-child relationship and to remedy substantially the

conditions which led to or required the continuation of the child’s foster care placement.

       “Where, as here, the court hears the evidence ore tenus, its finding is entitled to great

weight and will not be disturbed on appeal unless plainly wrong or without evidence to support

it.” Martin v. Pittsylvania Cnty. Dep’t of Soc. Servs., 3 Va. App. 15, 20, 348 S.E.2d 13, 16

(1986) (citations omitted).

       When considering termination of parental rights, “the paramount consideration of a trial

court is the child’s best interests.” Logan, 13 Va. App. at 128, 409 S.E.2d at 463.

       A court may terminate parental rights if:

               The parent or parents, without good cause, have been unwilling or
               unable within a reasonable period of time not to exceed twelve
               months from the date the child was placed in foster care to remedy
               substantially the conditions which led to or required continuation
               of the child’s foster care placement, notwithstanding the
               reasonable and appropriate efforts of social, medical, mental health
               or other rehabilitative agencies to such end.

Code § 16.1-283(C)(2).

       In this case, father never provided, or realistically offered to provide, the most basic

necessity for a child – a physical place to live. He readily admitted that his current living

situation was not suitable, since he was renting a room.

       In addition, father failed to cooperate with the ICPC home study, which was required in

order for the Department to consider placing the child with him. See Code § 63.2-1000. Article

III(d) of the ICPC states:

               The child shall not be sent, brought or caused to be sent or brought
               into the receiving state until the appropriate public authorities in
                                                   -3-
                 the receiving state shall notify the sending agency, in writing, to
                 the effect that the proposed placement does not appear to be
                 contrary to the interests of the child.

Id.

                 Any child-placing agency, licensed pursuant to Subtitle IV
                 (§ 63.2-1700 et seq.), local board or court that takes or sends, or
                 causes to be taken or sent, any resident child out of the
                 Commonwealth for the purpose of an interstate or intercountry
                 placement shall comply with the appropriate provisions of the
                 Interstate Compact on the Placement of Children (§ 63.2-1000 et
                 seq.) or shall first obtain the consent of the Commissioner, given in
                 accordance with regulations of the Board relating to resident
                 children so taken or sent out of the Commonwealth.

Code § 63.2-1105(A).

          Therefore, father’s lack of cooperation with the ICPC home study prevented the

Department from being able to consider placing the child with him. Furthermore, father had not

notified the Department when he moved. The Department first learned that father moved to

another home in Maryland from the Baltimore City Department of Social Services when they

contacted him about the home study.

          Father testified that he tried to obtain suitable housing. He placed his name on the

waiting list for Section 8 housing; however, the wait for a home was between five and seven

years. At the time of the trial, the child had been in foster care for two years, and father still did

not have suitable housing.

          “It is clearly not in the best interests of a child to spend a lengthy period of time waiting

to find out when, or even if, a parent will be capable of resuming his [or her] responsibilities.”

Kaywood v. Halifax Cnty. Dep’t of Soc. Servs., 10 Va. App. 535, 540, 394 S.E.2d 492, 495

(1990).

          Father argues that the Department did not make reasonable and appropriate efforts to

assist him. “‘Reasonable and appropriate’ efforts can only be judged with reference to the


                                                   -4-
circumstances of a particular case. Thus, a court must determine what constitutes reasonable and

appropriate efforts given the facts before the court.” Ferguson v. Stafford Cnty. Dep’t of Soc.

Servs., 14 Va. App. 333, 338, 417 S.E.2d 1, 4 (1992).

       The Department informed father about the child’s situation and encouraged him to stay in

contact with the Department. However, he did not do so, and in fact, did not notify the

Department when he moved. The Department initiated the ICPC home study when father

indicated that he intended to seek custody of the children, but he did not cooperate with the ICPC

home study. He did not allow the Baltimore City Department of Social Services to visit his

home, but instead indicated he did not have a suitable place for the children. The Department

arranged visitation between the child and father, yet father visited the child only twice while she

was in foster care. The Department encouraged father to send letters, cards, and gifts to the

child, but he chose not to do so. The Department clearly made reasonable and appropriate efforts

to assist father, but father was not cooperative.

       The trial court did not err in terminating father’s parental rights under Code

§ 16.1-283(C)(2). Therefore, we need not consider whether the evidence was sufficient to

terminate father’s parental rights under Code § 16.1-283(C)(1). See Fields v. Dinwiddie Cnty.

Dep’t of Soc. Servs., 47 Va. App. 1, 8, 614 S.E.2d 656, 659 (2005).

                                          CONCLUSION

       For the foregoing reasons, the trial court’s ruling is affirmed.

                                                                                          Affirmed.




                                                    -5-